

114 HJ 100 IH: Proposing an amendment to the Constitution of the United States to give States the authority to repeal a Federal rule or regulation when ratified by the legislatures of two-thirds of the several States.
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA114th CONGRESS2d SessionH. J. RES. 100IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Bishop of Utah (for himself and Mrs. McMorris Rodgers) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to give States the authority to
			 repeal a Federal rule or regulation when ratified by the legislatures of
			 two-thirds of the several States.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.Upon ratification of this Amendment, any Presidential Executive order, rule, regulation, other regulatory action, or administrative ruling issued by a department, agency, or instrumentality of the United States may be repealed in whole or in part by the several States. Such repeal shall be effective when the legislatures of two-thirds of the several States approve resolutions for this purpose that particularly describe the same provision or provisions of the Executive order, rule, regulation, other regulatory action, or administrative ruling to be repealed. The authority granted to the several States under this amendment does not include authority to repeal, in whole or in part, any law enacted by Congress or any Federal Court ruling.
 2.Congress shall have power to enforce this article by appropriate legislation. . 